department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date tax_exempt_and_government_entities_division release number release date legend org organization name xx date address address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 u s_corporation income_tax return for year ended december 20xx with the ogden service_center you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations lz sy te a i ee tax exe pt and government entities division org address department of the treasury internal_revenue_service exempt_organizations capitol street fresno ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is lf you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice lfa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely francisco n favila revenue_agent letter catalog number 34801v roni 886a -_ department of the ureasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer org ein ein december 20xx legend org - organization name xx date state state issue is org properly operating as described in internal_revenue_code c facts org org received tax exempt status as an organization described in internal_revenue_code irc c on january 19xx org provided a copy of its articles of incorporation stamp dated july 19xx by the state of state department of commerce and commercial code article ill part a states that the purpose of the organization is to operate a social_club as defined in sec_501 c org is dedicated to conservation of habitat for wild game in the state of state the main source_of_income is numerous banquets hosted by org and its chapters typically the banquets consist of a meal an auction and drawings or raffles the banquets are open to the public and org attempts to solicit memberships but a membership purchase is not necessary to participate in the banquet or any activities org did not keep adequate_records required by revproc_71_17 the org did not keep any records to separate member from non member income org did not keep a record of the individuals that patronized org to able to distinguish from members guests and or the general_public org did not report any membership dues or assessments on their filed 20xx form_990 an examination of the tax period ending december 20xx revealed that the financial statement for the same period showed dollar_figure in membership dues the amount was determined to be misclassified and was not membership dues but was banquet revenue law internal_revenue_code sec_501 provides for exemption from taxation for certain organizations described in subsection c internal_revenue_code sec_501 describes social clubs as clubs organized for pleasure recreation and other purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder regulation c -1 a states in part that in general the exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments regulation c -1 b states that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes form 886-a department of the treasury - internal_revenue_service page of hovn sec_86a department of the preasury - internal_revenue_service explanation of items name of taxpayer org ein ein schedule no or exhibit year period ended december 20xn public law amended sec_501 to allow these organizations to receive a greater amount of nonmember income without jeopardizing their exempt status the committee reports provide that a sec_501 organization can receive up to of it's gross_receipts from nonmember sources and investment_income as long as the nonmember gross_income does not exceed of the total gross_receipts revproc_71_17 sets forth guidelines for determining the effect gross_receipts derived by the general_public have on a club's exemption from federal_income_tax under sec_501 of the internal_revenue_code revproc_71_17 also describes the records a club must maintain when nonmembers use a club's facilities and the circumstances under which a host guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under sec_512 of the code sec_3 of revproc_71_17 provides a set of assumptions as to the status of nonmembers if nonmember use can be classified into one of the assumptions listed in revenue using club facilities procedure then the income derived from these individuals will be income from guests and treated as if from members and therefore be classified as exempt_function_income clubs are required to provide detailed records of nonmember use to substantiate the assumptions sec_4 of revproc_71_17 describes the records that a social_club must maintain with respect to the assumption listed in sec_3 records that must be maintained when the assumptions contained in section dollar_figure do not apply section dollar_figure of revproc_71_17 describes the books and section dollar_figure of revproc_71_17 states that failure to maintain such records or make them available to the service for inspection will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure government’s position based on the fact that appropriate records were not maintained by the club to determine the total amount of nonmember income did not exceed the limitation and the circumstances under which the club operates it sec_501 c and as such tax exemption status should be revoked is the government's position that the club is no longer operating in the manner described in taxpayer’ position the taxpayer agrees with the revocation and signed form 6018-a form 886-a department of the treasury - internal_revenue_service page of
